Citation Nr: 0706514	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-20 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for glaucoma.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1974 to May 
1977, and from May 1977 to February 1983.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2001 rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, regional office (RO).  
The case later came under the jurisdiction of the Montgomery, 
Alabama, regional office (RO).  In December 2003, the veteran 
testified at a hearing before a Veteran's Law Judge who has 
since moved to another agency.  The veteran has declined the 
opportunity to have another hearing.  

The Board remanded the case for additional development in 
December 2005.  The requested actions have since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's current hypertension was not manifested in service, 
or compensably disabling until many years after service, and 
is not related to active duty service or any incident 
therein.

2.  The preponderance of the evidence shows that the 
veteran's current glaucoma was not manifested in service, or 
until many years after service, and is not related to active 
duty service or any incident therein.

3.  The veteran's glaucoma was not caused or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Glaucoma was not incurred in or aggravated by service, 
and was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and Assist

The Board finds that the content requirements of a duty to 
assist notice has been fully satisfied.  See 38 U.S.C.A. § 
5103(a);38 C.F.R. § 3.159(b).  The communications, such as 
letters from the RO dated in April 2001, May 2004, February 
2005 and January 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letters told the 
veteran to submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial VCAA letter was provided prior to the 
adjudication of his claim.  Further, because service 
connection for the claimed disabilities is denied, any 
question as to the appropriate rating or the effective date 
is moot, and there can be no failure-to-notify prejudice to 
the veteran with respect to those issues.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) .  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His available service 
medical records and post service treatment records have been 
obtained.  He has had a hearing and has declined the 
opportunity to have an additional hearing.  The Board does 
not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Hypertension

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran testified in support of his claim during a 
hearing held before a Veterans Law Judge in December 2003.  
He stated that he was diagnosed with hypertension while 
serving on active duty.  He said that military medical 
personnel noted that his blood pressure was elevated while he 
was stationed at Fort Eustis, Virginia.  He further stated, 
however, that he was not prescribed any medication for 
treatment of hypertension at that time.  He explained that 
the lack of medication was because the blood pressure was 
considered to be borderline.  He reported that he was first 
treated for hypertension with medication about 18 to 24 
months after service.  He indicated that this treatment was 
at the James Haley VA Medical Center.  

The veteran's testimony is not supported by his available 
service medical records.  The veteran's service medical 
records do not contain any references to symptoms, findings, 
or diagnoses of hypertension.  A service medical record dated 
in August 1982 reflects that while being seen for an injured 
finger, it was noted that his blood pressure reading was only 
132/72.  The veteran opted out of having a separation 
examination.  A service health questionnaire dated in June 
1982 reflects that the veteran indicated that he was not then 
under the care of a physician, and had no serious illness in 
the past.  He specifically denied having heart problems or 
vascular disease.  It was also noted that he was not taking 
any medication or drug.   

There are no medical treatment records containing a diagnosis 
of hypertension until more than a year after separation from 
service.  A VA treatment record dated in September 1987 
contains a diagnosis of HTN.  However, it was noted that he 
did not have a history of HTN.  He said that his blood 
pressure had been elevated in the past, but it was always 
attributed to his nerves and was never treated.  

A record dated in July 1995 from Raymond Agia, M.D., reports 
that the veteran had a history of being diagnosed with 
hypertension ten years earlier.  The Board notes that this 
history places the date of diagnosis of that disorder as 
being in 1985.   The record does not contain any indication 
that the hypertension was related to service.

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence to support a finding that the veteran's 
hypertension originated during his period of service or 
became manifest to a compensable degree within one year of 
service separation.  The presumption of service 
incurrence/aggravation does not arise.  

The veteran's medical treatment records show that his current 
diagnoses include hypertension; however, the records are 
dated many years after separation from service.  The current 
treatment records do not contain any indication that the 
hypertension had its onset during service or is related to 
any incident in service.    

The Board notes that the veteran has alleged in statements on 
appeal that his hypertension problems were first demonstrated 
during service.  However, the Board notes that the veteran is 
not competent, as a lay person, to make a medical judgment 
linking current hypertension to service. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, hearsay 
medical evidence, as transmitted by a lay person, is not 
sufficient to support a claim because the connection between 
what a physician said and the lay person's account of what 
the physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet.App. 148, 153 (1995).

In summary, the record is devoid of sufficiently competent 
evidence establishing that the veteran's hypertension became 
manifest or otherwise originated during the veteran's period 
of service or was manifest to a compensable degree within one 
year thereafter.  The probative medical evidence simply fails 
to adequately establish any relationship or nexus between 
such a disorder and the veteran's period of service.  
Therefore, the Board concludes that hypertension was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  

II.  Entitlement To Service Connection For Glaucoma.

The veteran testified in support of his claim during a 
hearing held before a Veterans Law Judge in December 2003.  
He stated that he was first diagnosed with glaucoma 8 or 10 
years prior to the hearing.  He expressed his belief that the 
glaucoma had been caused by his high blood pressure.  

The veteran's available service medical records do not 
contain any references to glaucoma, nor are there any 
complaints of problems with vision.  The earliest post-
service medical records containing any mention of glaucoma 
are from many years after separation from service.  A medical 
treatment record dated in July 1995 from Raymond Agia, M.D., 
indicated that the veteran had a history of starting to have 
difficulty seeing with his left eye two years earlier, and 
was diagnosed with glaucoma.  The Board notes that this 
history places the date of onset of the symptoms as being 
long after service.  Similarly, a private medical record 
dated in March 1997 indicates that the veteran had been 
treated for only three years for glaucoma.  

An ophthalmologic evaluation report dated in March 1997 from 
Carlos Solorzano, M.D., indicates that the veteran's glaucoma 
had been diagnosed four years earlier, but had probably been 
present for about 10 years.  The Board notes, however, that 
even this opinion still places the date of onset as being 
several years after separation from service.  

Based on the foregoing evidence, the Board finds that the 
veteran's current glaucoma was not manifested in service, or 
until many years after service, and is not related to active 
duty service or any incident therein.  The Board further 
notes that the veteran has not established service connection 
for any disabilities.  Service connection for hypertension 
was denied for reasons explained above.  Therefore, the Board 
finds that the veteran's glaucoma was not caused or 
aggravated by a service-connected disability.  Accordingly, 
the Board concludes that glaucoma was not incurred in or 
aggravated by service, and was not proximately due to or the 
result of a service-connected disability.


ORDER

1.  Service connection for hypertension is denied.

2.  Service connection for glaucoma is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


